Citation Nr: 1701502	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial, compensable rating for left ear hearing loss.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to September 1992.  He also had active duty service with the Army National Guard from May 2007 to May 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from April 2009 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The April 2009 rating decision, awarded service connection for left ear hearing loss, reopened and continued the previous denial of service connection for right ear hearing loss, and also denied service connection for a lumbar spine disability.  The September 2011 rating decision denied service connection for sleep apnea.  

In July 2016 the Veteran testified via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a lumbar spine disability and for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an unappealed July 1999 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  

2.  Evidence received since the July 1999 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for right ear hearing loss and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has not had a right ear hearing loss disability for VA compensation purposes since filing his claim.

4.  The Veteran has had no greater than Level I hearing acuity for each ear.  


CONCLUSIONS OF LAW

1.  The RO's July 1999 denial of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the July 1999 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for right ear hearing loss have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).

3.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for a compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85 Diagnostic Code 6100 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Request to Reopen

Generally, a claim that has been denied in a final rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The AOJ first denied service connection for right ear hearing loss in a July 1999 decision because the Veteran did not have a right ear hearing loss disability for VA purposes.  No relevant evidence was received within one year of that decision and the Veteran did not appeal the decision to the Board.  Thus, that decision became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.  

Relevant evidence submitted since the July 1999 decision includes VA examinations afforded in July 2008, May 2014, and April 2016, and VA treatment records to include December 2008 and February 2010 audiology consults.  Relevant evidence received also includes service treatment records that were not of record during the July 1999 decision.  Particularly, a June 2007 service treatment record shows the Veteran was placed on physical profile for bilateral hearing loss noting limitations to include no exposure to noise in excess of 85 decibels or weapon firing without use of properly fitted hearing protection.  An April 2008 Statement of Medical Examination and Duty Status indicates during a period of active duty from May 5, 2007 to May 20, 2008 the Veteran was located in the barracks when a rocket exploded outside within 30 miles of the barracks location.  It is noted that he sustained audio trauma causing right side ear pain.  Further, relevant evidence also includes private treatment records to include an October 2016 private audiogram and an October 2016 letter from a private clinician, Dr. W.C.V., of Central Alabama Ear, Nose, & Throat Associates, which notes Dr. V.'s findings that audiometric evaluation shows noise induced hearing loss, bilaterally, and also that hearing loss was symmetric.  As this new evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim for entitlement to service connection for right ear hearing loss is warranted.  

II.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through notice letters dated in June 2008, October 2008, December 2008, and January 2011 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records, post service treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was afforded multiple VA examinations in July 2008, May 2014, and April 2016 to explore the nature and etiology of right ear hearing loss disability and to determine the current severity of service connected left ear hearing loss.  He was also afforded VA audiology consults in December 2008 and February 2010, which included evaluation of the ears.  The Board finds that when considered with the entire record evidence, the VA examinations obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file; considered all of the pertinent evidence of record and the statements of the Veteran; and the examiners provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The Board considers the examination reports adequate for adjudication purposes for the service connection issues being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The record shows the Veteran applied for Social Security Administration (SSA) benefits for the condition of blindness and not due to any service connected disability.  Additionally, during the Board hearing the Veteran stated that he had no additional medical records to submit or that should be obtained.  As such, the Board finds that the SSA records do not have a reasonable possibility of substantiating the claim, therefore are not relevant to the issues on appeal, and these records do not need to be obtained.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records if there is a reasonable possibility exists that the records are relevant to the Veteran's claim).


III.  Analysis

A.  Right Ear Hearing Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).
"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

For the purposes of applying the laws administered by VA, a hearing loss disability, as opposed to "hearing loss," will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Whether service connection is claimed on a direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (38 U.S.C.A. § 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran filed his claim to reopen service connection for bilateral hearing loss disability in May 2008.  Service connection for left ear hearing loss disability has been granted.  Service connection for right ear hearing loss disability must be denied because the Veteran has not met the current disability requirements.  38 C.F.R. § 3.385.  

The Veteran's service treatment records include multiple annual audiogram evaluations.  The December 1981 enlistment examination, revealed pure tone thresholds in the Veteran's right ear of 20, 5, 5, 0, and 5 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz.  Additionally, in June 1983, November 1983, July 1984, March 1986, May 1989, December 1991, July 1992, audiogram evaluations reflect normal hearing and do not meet the threshold requirements for 38 C.F.R. 
§ 3.385.

A May 1997 report of medical history completed by the examiner indicates the Veteran is in excellent health noting that hearing loss was work related.

An August 2003 Report of Medical Examination, revealed pure tone thresholds in the Veteran's right ear of 5, 5, 10, 5, and 10 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz, indicative of normal hearing for VA disability purposes and no symptoms or diagnoses related to right ear hearing loss were noted.  
A June 2007 service treatment record shows the Veteran was placed on physical profile for bilateral hearing loss noting limitations to include no exposure to noise in excess of 85 decibels or weapon firing without use of properly fitted hearing protection.  In addition, annual hearing tests were required.

The VA July 2008 audiological examination, revealed pure tone thresholds in the Veteran's right ear of 15, 10, 15, 25, and 25 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition score was 96 percent in the right ear.  The examiner diagnosed normal hearing sensitivity and concluded that the right ear hearing thresholds do not meet the criteria for VA disability.

A December 2008 VA audiology consult and examination report indicates the clinician's diagnosis of sensorineural hearing loss of combined types.  Audiological examination revealed pure tone thresholds in the Veteran's right ear of 15, 10, 15, 25, and 25 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition score was 100 percent in the right ear.  Despite the clinician's findings, the right ear hearing thresholds do not meet the criteria for VA disability.  38 C.F.R. § 3.385.

The December 2009 private audiogram conducted by B.R., a private audiologist, utilized an "O" to indicate the auditory threshold for the right ear and a "X" to indicate the auditory threshold for the left ear.  The clinical examination revealed pure tone thresholds in the Veteran's right ear of 35, 35, 50, 50, and 60 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz, respectively, levels of which would generally meet the criteria under 38 C.F.R. § 3.385 if accurate.  The reported speech discrimination scores for the December 2009 private audiogram shows that the audiologist did not use the Maryland CNC test but rather a different word list to obtain speech recognition scores.  See Miracle Ear private treatment records.

The February 2010 VA audiology consult and examination, revealed pure tone thresholds in the Veteran's right ear of 10, 15, 20, 25 and 30 decibels, at 500, 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition score was 100 percent in the right ear.  The audiologist opined there has been no significant change since the 2008 evaluation.

The Veteran underwent VA audiology examinations in May 2014 and April 2016.  Upon examination, each audiologist concluded that the test results were unreliable for rating purposes.  Specifically, the May 2014 audiologist concluded that the test results were invalid because the pure tone thresholds obtained at the frequencies did not corresponded with passing OAE results suggesting poor pure tone test reliability and therefore an opinion could not be provided due to the Veteran's unreliable responses to testing.  In April 2016 the Veteran was afforded another VA examination conducted by a different audiologist to determine his hearing acuity.  On examination, the audiologist again indicated that the results of that testing were inconsistent and should not be used for rating purposes.  In so finding, the audiologist explained there was poor test and retest reliability with the Veteran's behavioral responses to testing and poor correlation between behavioral responses and other results from non-behavioral testing.  The audiologist further explained that the Veteran's behavioral responses to testing did not improve with reinstruction and retesting and therefore are not considered reliable measures of the current hearing status.  The audiologist concluded that a diagnosis and opinion could not be provided as a result of unreliable responses to testing.

The various VA examinations have not indicated that the Veteran has a right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  In the absence of proof of a present disability, there is no valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Since the competent evidence does not show right ear hearing loss for VA purposes, service connection is not warranted for this disorder.

The Board emphasizes that hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board acknowledges the June 2007 service treatment record indicating the Veteran was placed on physical profile for bilateral hearing loss noting no exposure to noise in excess of 85 decibels or weapon firing without use of properly fitted hearing protection as well as the April 2008 report of audio trauma causing right side ear pain.  However, during the period on appeal, the preponderance of evidence is against a finding that the Veteran has had a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  For example, the Veteran's right ear audiometric testing documented on the July 2008, December 2008, and February 2010 VA examinations do not meet VA's definition of hearing loss disability because there was no auditory threshold at any of the relevant frequencies that was 40 decibels or greater, the thresholds for each relevant frequency were less than 26 decibels, and speech recognition scores using the Maryland CNC Test were greater than 94 percent.  Moreover, there are no other audiometric test scores reflecting that the Veteran has had a right ear hearing loss disability at any time since filing the May 2008 claim.  While lay evidence can be competent and sufficient to establish a diagnosis of a condition in certain circumstances, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), establishing a current hearing loss disability requires audiometric testing meeting specific criteria pursuant to the applicable regulation, and the Veteran is therefore not competent to provide a diagnosis of current right ear hearing loss disability.  See July 2008 VA Form 21-4138; see also Board Hearing Transcript at 7-8.

The private audiogram from 2009 must be taken into account along with all of the evidence of record in determining whether the Veteran has had a right ear hearing loss disability during any period on appeal.  The 2014 and 2016 examination reports, from two different audiologists, show that the Veteran's puretone test results are unreliable.  The Board finds that these two findings, with accompanying explanations, impact negatively on the 2009 testing results because the latter findings and outweigh the 2009 testing results.   Additionally, the 2010 examination report showed right ear hearing that does not meet the regulatory definition of a hearing loss disability as did the 2008 examination and the 2010 examiner commented that there was essentially no change from the 2008 examination.  

Therefore, as the preponderance of the evidence reflects that the Veteran has not had a right ear hearing loss disability at any time since filing the claim, the Board finds that the evidence against the claim is more probative than the evidence in favor of the claim.  Accordingly, the Veteran's claim for service connection for bilateral hearing loss must be denied, as the Veteran does not exhibit hearing loss for VA purposes.  Thus, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


B.  Increased Rating Left Ear Disability

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

When service connection is in effect for only one ear, the non-service-connected ear is assigned a Roman numeral designation of I.

There are certain exceptional patterns of hearing impairment: When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, and when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Exceptional hearing patterns were not shown on the VA or private audiological examinations discussed below, and the special ratings for these patterns are therefore inapplicable.  38 C.F.R. § 4.86.

The July 2008 VA audiological examination revealed pure tone thresholds in the Veteran's left ear of 10, 25, 35, and 50 decibels, at 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition score was 96 percent in the left ear.  Using Table VII, Roman numeral I is used for the non-service-connected right ear, thus the Veteran's July 2008 examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

The VA December 2008 audiological examination, revealed pure tone thresholds in the Veteran's left ear of 10, 25, 35, and 55 decibels, at 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition score was 100 percent in the left ear.  Using Table VII, Roman numeral I is used for the non-service-connected right ear, the Veteran's examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the December 2009 private audiogram conducted by B.R., a private audiologist, utilized an "O" to indicate the auditory threshold for the right ear and a "X" to indicate the auditory threshold for the left ear.  The clinical examination revealed pure tone thresholds in the Veteran's left ear of 25, 45, 50, and 50 decibels, at 1000, 2000, 3000 and 4000 Hertz, respectively.  The reported speech discrimination scores for the December 2009 private audiological report shows that the audiologist did not use the Maryland CNC test but rather a different word list to obtain speech recognition scores.  

The February 2010 VA audiological examination, revealed pure tone thresholds in the Veteran's left ear of 15, 30, 40, and 55 decibels, at 1000, 2000, 3000 and 4000 Hertz.  The Maryland CNC speech recognition score was 100 percent in the left ear.  Using Table VII, Roman numeral I is used for the nonservice-connected right ear, the Veteran's examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.  The audiologist opined there has been no significant change since the 2008 evaluation.

As discussed above, the Veteran underwent a VA audiology examination in May 2014 and April 2016 to determine his hearing acuity.  Upon examination, each audiologist opined that the test results were unreliable for rating purposes and concluded that a diagnosis and opinion could not be provided as a result of unreliable responses to testing.

During the Board hearing, the Veteran provided an explanation as to the hearing test results.  He stated that the ringing in his ears from tinnitus is very loud, and when instructed to press the button (to respond to the threshold testing) he could not differentiate whether or not the sounds were the ringing in his ears caused by tinnitus or the sound indicating when to respond to testing by pressing the button.  He expressed his frustration with the audiologist responses due to invalid testing explaining that he could not hear the proper sound.  See Hearing Transcript at 6.

Following the Board hearing, the Veteran submitted additional evidence from a private clinician.  By letter dated in October 2016, Dr. W.C.V. wrote that audiometric evaluation showed "noise induced hearing loss in both ears, which is quite symmetric.  It is moderate to moderate-severe.  He does have slightly asymmetric, but functional discrimination at 64 right and 88 left."  Similar to the December 2009 private audiology examination, the results of audiometric testing were presented in graph format, without numeric interpretations for audiometric testing conducted, the audiologist did not indicate whether speech discrimination testing was accomplished utilizing the Maryland CNC Word List.  The reported speech discrimination scores for each private audiological report shows that the audiologist did not use the Maryland CNC test but rather a different word list to obtain speech recognition scores.  Consequently, these reports are inadequate for rating purposes because the pure tone threshold average and speech discrimination cannot be determined pursuant to the criteria in the regulation.  As such, the numeric interpretations above documenting the audiometric interpretation of the December 2009 and October 2016 private evaluations submitted in graph format are deficient and do not establish a hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385.  See December 2009 Miracle Ear private treatment records; October 2016 Central Alabama Ear, Nose & Throat Associates.  

The above evidence reflects that application of the rating schedule to the numeric designations assigned based on the three valid VA audiological examination reports dated during the appeal period indicates that a noncompensable rating is warranted.  There is no evidence that the Veteran met the criteria for a 10 percent rating at any time during the appeal period and the assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The weight of the evidence is thus against an initial compensable rating for left ear hearing loss disability for any period on appeal.

Finally, the Board finds that an extraschedular rating is not warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's left ear hearing loss disability are contemplated by the applicable rating criteria.  While the Veteran indicated to the VA providers that his hearing had become worse as well as his difficulty understanding speech, particularly when in the presence of background noise, watching television, difficulty hearing the radio or coworkers while at work causing them to repeat themselves or speak loudly the Board finds that these symptoms are contemplated by the speech recognition scores that are part of the applicable criteria.  See May 2014 VA Examination.

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Here, the Veteran has three service-connected disabilities - left ear hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  The evidence does not show that these disabilities have a collective effect that makes his left ear hearing loss disability picture an exceptional one.  Rather, he is appropriately compensated for the functional loss due to each disability. 

As discussed above, the Board has considered the Veteran's assertions that the data upon which the schedular rating is based does not reflect the severity of his hearing disability.  His reports of difficulty hearing speech and difficulty hearing in noisy environments however do not make his hearing loss picture an exceptional or unusual one.  Rather, his ability to hear and to discriminate speech is precisely what the schedular criteria accounts for.  During the July 2016 Board hearing, the Veteran explained that his hearing aids do not perform satisfactorily and he must remove them to hear.  See Hearing Transcript at 8.  This does not mean that the rating criteria fails to account for his symptoms, it means that the corrective measures are perhaps not optimal.  The schedule also provides for ratings higher than what the Veteran has been assigned for symptoms more severe than he has had at any time on appeal.  The level of his disability is therefore contemplated by the schedular criteria.


ORDER

The application to reopen a claim for entitlement to service connection for right ear hearing loss disability is granted.

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to an initial compensable rating for left ear hearing loss disability is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for a lumbar spine disability and sleep apnea disability. 

A.  Lumbar Spine

The Veteran seeks service connection for a back disability for which he asserts he initially injured in 1984 lifting a 100 pound artillery round during active service.  See Hearing Transcript at 9.  Thereafter, a second injury occurred in 2012, during National Guard duty in Alabama during physical training for which he sought medical treatment.  He is diagnosed with L4-L5 spine injury.  Id. at 10-11; see also October 2008 VA Form 21-4138.  Additionally, the Veteran stated that he received workman's compensation for a back injury in 1996.  Id. at 12.  He also testified that his back symptoms became worse during service in Iraq in 2008 from lifting heavy items.  Id. at 13.

Post-service VA treatment records dated in May 2012 shows MRI of the lumbar spine identified chronic desiccation at L4-5 with annulus causing moderate spinal stenosis and complete foraminal encroachment on the left.  There was also subluxation and chronic desiccation at L5-S1 with a prominent left posterior.  In addition, a March 2016 private treatment record shows that MRI identified lumbar L4-L5 disc bulge and herniation at L5-S1.  See Baptist Health private treatment records.

A February 1984 service treatment record reflects the Veteran presented with back pain noting no history of back injury.  A November 2008 service treatment record shows the Veteran was placed on physical profile due to exacerbation of lower back strain during physical training.  According to the Veteran's reports, he was running when his lower back began to give out.  Additionally, military personnel records also include a January 2012 notification of medical disqualification due to lumbago.

The Veteran's service medical records to include his entry and separation examination reports are negative for any symptoms of, treatment for, or diagnosis of a back disability.  Specifically, his December 1981 entry examination and September 1992 separation examination shows a normal musculoskeletal system and no symptoms or diagnoses related to his back were noted.  In addition, the report of medical history completed by the Veteran at the time of separation from service indicates no history of back pain, and no indication of a disability at that time.  

A June 1987 reenlistment examination shows a normal musculoskeletal system and no symptoms or diagnoses related to his back were noted.  In addition, the Veteran reported to be in good health.  A May 1997 report of medical history completed by the examiner indicates the Veteran is in excellent health.

A July 1992 and October 2002 Report of Medical History completed by the Veteran indicates no history of back pain, and no indication of a disability at that time.  Additionally, the Veteran reported that he was in good health.  An August 2003 Report of Medical Examination shows a normal musculoskeletal system and no symptoms or diagnoses related to his back were noted.  

Service treatment records during the Veteran's Army National Guard service include a March 1997 Initial Medical Review Annual Medical Certificate shows the Veteran reported that he received workman's compensation for a back injury in July 1996 noting the injury had since resolved.  The Veteran also wrote that he was "in perfect health."  A subsequent June 2003 Medical Review Annual Medical Certificate notes the Veteran reported health care to include EKG testing also indicating having no further health problems.  A February 2004 Medical Review Annual Medical Certificate indicates no history of back pain, and no indication of a disability at that time.  

The Veteran was ordered to active duty from May 2007 to May 2008.  The Veteran's service treatment records during this period of service are devoid of reference to complaint of, or treatment for, any back problems.  Notably, the Veteran submitted a claim for entitlement to service connection for a lumbar spine disability in May 2008, the same month he was discharged from active service.  There is no record of medical examination at the time that he was accepted and enrolled in active service in May 2007.

A July 2008 VA general medical examination shows the Veteran reported the onset of back problems while serving in Iraq.  Following examination the examiner diagnosed lumbar strain..

Post-service VA treatment records dated from September 2000 to November 2008 from the Montgomery VA Medical Center reflects that the Veteran consistently presented with reported constant pain in the lower back.  During this period he was diagnosed with acute back strain and low back pain.  He was prescribed diclofenac and tramadol for pain.  In November 2008 the Veteran reported that he strained his back during physical training.  The Veteran reported intermittent back pain described as aching and throbbing pain exacerbated by movement and ADL's and impacted his general activity and normal work.  He was diagnosed with back strain.  

In addition, VA treatment records dated from October 2008 to September 2008 show the Veteran was diagnosed with low back pain and participated in physical therapy.  

Given the above, the Board finds that a remand is necessary in order to afford the Veteran another VA examination to clarify the diagnoses of any back disability and to obtain a medical opinion as to whether a current back disability had onset during or was caused by the Veteran's active service.


B.  Sleep Apnea

The Veteran seeks service connection for sleep apnea.  His entry and separation examination reports are negative for any signs or symptoms of, treatment for, or diagnosis of a sleep apnea disability.

Post-service private treatment records dated from December 2010 show that the Veteran was referred to a pulmonary consultation for sleep apnea as well as a sleep study.  He was thereafter diagnosed with sleep apnea in February 2011.  See Baptist South Sleep Disorders Center.  

During the Board hearing, the Veteran stated that the onset of his symptoms of snoring and difficulty breathing began while serving in Iraq due to inhaling dust and sand associated with sand storms.  See Hearing Transcript at 15.  He also stated that when he returned from Iraq he experienced difficulty sleeping and breathing and that his wife noticed that he was snoring and at times that his breathing "cutoff."  He also stated that he did not snore until he was in Iraq.  See Hearing Transcript at 16.  The Board also acknowledges the Veteran's testimony that he sought treatment for his symptoms in 2011, approximately two and half years post-service discharge because over the years symptoms gradually worsened.  See Hearing Transcript at 18.

July 2011 statements from his fellow service member, MSG Retired J.N.P. and the Veteran's colleague Officer E.R., address the Veteran's symptoms of snoring, difficulty breathing, and sleepiness.

In this case, the Veteran has stated that he began to experience difficulty breathing and snoring in service.  Further, he has put forward the theory that his currently diagnosed sleep apnea could be related to exposure and inhaling of dust and sand that he experienced in service during deployment in Iraq.  In this regard, the Board notes that the Veteran's military records document that he served in Iraq.  Based on the above, the Board finds that VA must provide a VA examination to determine whether the Veteran's currently diagnosed sleep apnea had onset during his active service.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination with regard to his claim involving a lumbar spine disability.  The examiner must review the claims file in conjunction with the examination and interview the Veteran as to the history of his lumbar spine symptoms and treatment.  The examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability had onset during or was caused by his service.  The examiner must specifically comment on the November 2008 service record, which shows the Veteran was placed on physical profile due to exacerbation of lower back strain during physical training, the report of back pain in 1984 which the Veteran asserts resulted from lifting a heavy object, and the January 2012 notification of medical disqualification due to lumbago found in the service personnel records - the examiner must explain the impact of these reports on the examiner's opinion.  The examiner must support any and all conclusions reached with a rationale.  

2.  Ensure that the Veteran is scheduled for a VA examination with regard to the Veteran's sleep apnea.  The examiner must review the claims file in conjunction with the examination and interview the Veteran as to the history of his sleep apnea symptoms.  

The examiner is asked to provide a medical opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's currently diagnosed sleep apnea had onset during his active service.  Please consider and discuss the Veteran's statements that he began to experience snoring and breathing difficulty in service and his contentions that his sleep apnea could be related to inhaling dust and sand in service due to exposure to sand storms in Iraq.  The examiner must support any conclusions reached with a rationale.  

3.  Then, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


